Title: James Madison: Testimonial, 27 November 1834
From: 
To: 


                        
                            
                                Madison, Jackson, Adams Testimonial
                            
                            
                                
                                    Lynchburg Virginia, November 27, 1834.
                                
                                
                            
                        
                        
                        
                        Being satisfied from observation and experience, as well as from medical testimony, that ardent spirit as a drink, is not
                            only needless, but hurtful; and that entire disuse of it would tend to promote the health, the virtue and happiness of the
                            community, we hereby express our conviction, that would the citizens of the United States, and especially the Young Men, discontinue the use of it, they would not only promote their own benefit, but the
                            good of the country and the world.
                        
                            
                                James Madison
                            Andrew JacksonJohn Quincy Adams
                        
                    